Citation Nr: 0425850	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-20 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ischemic heart disease.

2.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to March 1946.  He was a prisoner of war (POW) 
of the Japanese government from May 11, 1942, to January 11, 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In a December 2002 signed statement, the veteran requested to 
appear at a hearing before the Board in Washington, DC.  He 
was scheduled for a Board hearing in Washington, D.C., in 
August 2004 but, in a July 2004 written statement, said he 
was unable to travel to the hearing; he did not request that 
the hearing be rescheduled.  The Board believes all due 
process requirements have been met with regard to the hearing 
request.

Finally, in August 2004, the veteran, through his accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2003), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In August 2004, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the veteran's motion to 
advance his appeal on the Board's docket.


FINDINGS OF FACT

1.  A January 1996 unappealed rating decision denied 
entitlement to service connection for ischemic heart disease; 
in a January 1999 rating decision the RO declined to find 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for ischemic heart 
disease.

2.  The evidence added to the record since the January 1999 
rating decision does not bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for ischemic heart disease, and is not so 
significant as to warrant readjudication of the merits of the 
claim on appeal.

3.  The veteran has no formal education, and has been 
employed as a farmer; service connection is in effect for a 
duodenal bulb deformity from prior peptic ulcer and 
helminthiasis, evaluated as 10 percent disabling.

4.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disability is so severe 
as to combine to preclude all forms of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  The January 1999 RO rating decision that denied 
entitlement to service connection for ischemic heart disease 
is final, and new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for ischemic heart disease.  38 U.S.C.A. §§ 5103, 
5103A, 5106, 5107, 5108, 7104(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303 (2003).

2.  The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.3, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. 112.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In October 2003, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed November 2002 statement of 
the case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection and a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the March 2004 SSOC contained the new duty-to-
assist regulation now codified at 38 C.F.R. § 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  New and Material Evidence

The RO, in a decision dated in January 1996, denied the 
veteran's claim of entitlement to service connection for 
ischemic heart disease.  The RO found at the time that the 
medical evidence did not show that the veteran had 
experienced localized swelling or edema during his 
incarceration as required pursuant to 38 C.F.R. § 3.309(c) 
(2003).  The veteran did not appeal the RO's decision, and it 
therefore became final based upon the evidence then of 
record.

The evidence of record at the time of the RO's January 1996 
decision that denied entitlement to service connection for 
ischemic heart disease includes a February 1946 report of a 
physical examination conducted prior to the veteran's 
separation from service.  According to the separation 
examination report, the veteran had no disabling wound, 
injury, or disease and he did not incur any significant 
disease, wounds, or injuries in service.  Examination of his 
cardiovascular system was negative, and results of a chest X-
ray were also negative.  On a Personal Record of the Army of 
the Philippines, dated in February 1946, the veteran's 
cardiovascular system was described as negative.  February 
and March 1946 Affidavits for Philippine Army Personnel (PA 
AGO Form 23) indicate that the veteran denied having any 
wounds or illnesses incurred from December 1941 to the date 
of his return to military control.  

A September 1993 private medical certificate signed by C.T., 
M.D., and a report of a chest X-ray taken at the time, 
indicates that the veteran was hospitalized and diagnosed 
with pulmonary tuberculosis (PTB), bilateral, cavitary.

Also of record at the time of the January 1996 RO decision 
were the findings of an August 1995 VA POW protocol 
examination.  On his POW Medical History (VAF 10-0048), the 
veteran checked "no" to having beriberi, localized swelling 
of the legs, and/or feet and swollen muscles during 
captivity.  He checked "yes" to having chest pain, rapid, 
missed or skipped heartbeats, leg numbness or weakness in the 
arms or legs, and aches or pain in the muscles or joints 
while incarcerated.  Pertinent VA examination diagnoses 
included arteriosclerotic heart disease.

In February 1998, the veteran submitted a request to reopen 
his claim for service connection for ischemic heart disease.  
The evidence added to the record since the RO's final January 
1996 decision included February 1998 private medical records 
and a medical certificate from A.G.R., M.D.  The new evidence 
demonstrates that the veteran was hospitalized that month, 
underwent an electrocardiogram (EKG), and was diagnosed with 
ischemic heart disease.

In a January 1999 decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
ischemic heart disease.  The veteran did not appeal the RO's 
determination, and it became final.

The January 1996 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
January 1999 decision, which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in June 2001, the regulations in effect prior 
to August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

An application to reopen the veteran's current claim was 
received by the RO in June 2001.  The evidence added to the 
record since the January 1999 rating decision which declined 
to find that new and material evidence had been submitted to 
reopen the veteran's claim for service connection for 
ischemic heart disease includes private medical records and 
physicians' statements and VA medical records, some 
duplicative of those previously submitted, dated from 1993 to 
2004, and the veteran's and others' written statements.

Added to record are VA medical records, dated from April to 
September 1995.  An April 1995 medical record reflects an 
abnormal EKG, sinus bradycardia, and left ventricular 
hypertrophy.  A report of a chest X-ray taken at that time 
reflects minimal PTB, bronchitis, slight cardiomegaly, and 
athermanous aorta.  When seen in September 1995, the veteran 
complained of dizziness, and the diagnosis was 
arteriosclerotic heart disease.

Other new evidence includes a February 1998 private medical 
certificate from Dr. A.G.R. to the effect that the veteran 
was examined and diagnosed with ischemic heart disease.  An 
EKG report dated in February 1998 reflects sinus rhythm with 
isolated PACs (premature atrial contractions) and anterior 
wall ischemia.

A February 2001 private imaging report shows findings 
suggestive of chronic inflammatory lung disease compatible 
with minimal PTB, cardiomegaly, and atherosclerosis of the 
aorta.

In a July 2001 written statement, the veteran said he 
experienced beriberi, malaria, dysentery, malnutrition, hard 
labor, and torture as a POW.  At that time he submitted a 
medical certificate signed by E.C.T., M.D., that included 
impressions of ischemic coronary disease, cardiac arrhythmia, 
left ventricular enlargement ("sec. to Beriberi Heart-
Malnutrition, Chronic"), pulmonary tuberculosis with 
granuloma formation, traumatic wound scar due to bomb 
explosion, impaired hearing, and senile gait.

Also in July 2001, the veteran submitted written statements 
from two comrades with whom he was incarcerated in service.  
One of the veteran's comrades said that he and the veteran 
suffered from beriberi, malaria, dysentery, and malnutrition, 
and were tortured by the Japanese forces during their 
incarceration.  

According to November 2001 VA examination reports, pertinent 
diagnoses included a slight residual deformity of the 
duodenal bulb, with no evidence of active peptic ulcer 
disease or helminthiasis (hookworm infestation).

September 2002 private medical records include a medical 
certificate from Dr. E.C.T., who said that the veteran's 
diagnoses include arteriosclerotic heart disease, with 
cardiomegaly, cardiac arrthymia, diastolic dysfunction and 
pulmonary hypertension, hyperlipidemia, PTB, traumatic wound 
scar, impaired hearing, and senile gait.

October 2002 private hospital records indicate that the 
veteran was hospitalized for complaints of dizziness.  
Diagnoses included atherosclerotic ischemic heart disease, 
left ventricular hypertrophy, mild to moderate pulmonary 
hypertension, cardiac arrthymia, atrial fibrillation, and 
hyperlipidemia.

December 2003 to January 2004 private medical records include 
a January 2004 medical certificate signed by Dr. E.C.T., who 
stated the veteran has arteriosclerotic heart disease, 
hyperlipidemia, hyperglobulinemia, PTB, a traumatic wound 
scar, senile gait, and impaired hearing.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
ischemic heart disease essentially fails to address the 
inadequacies of the appellant's claim at the time of the 
prior denials, in 1996 and 1999.  In this respect, the 
additional evidence submitted does not suggest that the 
veteran had ischemic heart disease due to service, and the VA 
and non-VA medical records and statements do not support the 
appellant's contentions that such a disorder was incurred in 
or otherwise related to his period of active service.

Even assuming that the Board were to determine that the 
appellant's claim for service connection for ischemic heart 
disease should be reopened and considered on the merits, the 
claim would still fail.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of certain claimed 
disorders in service, their incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  
While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residual of frostbite (if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; and peripheral neuropathy except where 
directly related to infectious causes.  38 U.S.C.A. §§ 1110, 
1112(b), 1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).  
For purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  38 
C.F.R. § 3.309(c).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

The veteran is a former POW and, as a combat veteran, he is 
entitled to have any statement or testimony of relevant 
symptoms he presents accepted as satisfactory evidence of 
that incurrence.  See 38 U.S.C.A. § 1154(b) (West 2002). (The 
Board is assuming for the purpose of our analysis that the 
veteran, as a former POW, had engaged in combat with the 
enemy.)  The evidence of record indicates that, as noted 
above, the veteran indicated on his 1995 POW medical history 
questionnaire on file that he suffered from chest pain, 
rapid, skipped or missed heart beats, numbness or weakness in 
the arms or legs, and aches or pains in his muscles or joints 
while incarcerated.  The veteran indicated that he did not 
suffer from beriberi or swelling in his muscles and joints or 
swelling of the legs and/or feet while a POW.  

The veteran has contended that service connection should be 
granted for ischemic heart disease due to his POW experience 
in service.  But the record demonstrates that no 
cardiovascular disorder was reported on his 1946 processing 
affidavits, when he denied having wounds or illness on active 
duty and, when examined for separation from service in 
February 1946, physical examination findings, including a 
chest X-ray, were negative.  Moreover, the first post-service 
evidence of record of treatment for ischemic heart disease is 
from the 1995, nearly fifty years after the veteran's 
discharge from service.

Furthermore, in an October 2002 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for beriberi.

In support of his claim, the veteran would point to Dr. 
E.C.T.'s statement submitted in July 2001, to the effect that 
the veteran had ischemic coronary artery disease evidently 
secondary to beriberi heart disease and chronic malnutrition.  
It would appear that, by this statement, Dr. E.C.T. opines 
that the veteran's ischemic heart disease is due to beriberi 
and chronic malnutrition in service, but there is no 
indication that the physician reviewed the veteran's service 
medical records prior to rendering this opinion.  Rather, it 
appears the doctor obtained the service medical information 
from the veteran.  The law is clear that a medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
There is no evidence as propounded by Dr. E.C.T. that 
military activity, including the veteran's POW experience, 
caused beriberi and led to his currently diagnosed ischemic 
heart disease.  See Reonal; LeShore, supra.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although on an initial review the Dr. E.C.T.'s statement 
appears to support the appellant's claim, a close reading 
shows that it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than propose that 
the veteran has ischemic coronary artery disease due to 
beriberi heart disease and chronic malnutrition - evidently 
in service - that led to his current arteriosclerotic heart 
disease.  Where a doctor does not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case, such speculation is not 
legally sufficient to establish service connection, 
particularly when there is no positive evidence to support 
either incurrence or continuity of ischemic heart disease 
during service.  See Stegman v. Derwinski, 3 Vet. App. at 
230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Here, as was the case at time of the RO's 1996 and 1999 
decisions, the medical evidence fails to demonstrate that the 
veteran has ischemic heart disease as a result of active 
military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that adequately 
supports his claim.  The evidence now of record fails to show 
that the veteran currently has ischemic heart disease related 
to service or to a service-connected disability.  Thus, this 
claim would, even if reopened, be denied.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107(a) (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2003).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as laypersons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, supra; see 
also Routen v. Brown, supra.  In other words, without our 
doubting for a moment the sincerity of the veteran's account 
of his POW experience, we must be mindful that only medical 
professionals may make valid medical assessments of his 
condition, his current disability, and the etiology thereof.

Consequently, the Board finds that the evidence received 
since the January 1999 RO decision regarding the claim for 
service connection for ischemic heart disease is cumulative 
of the evidence previously considered by the RO, and not 
sufficiently significant to warrant reconsideration of the 
merits of the claims on appeal.  As the evidence received 
since the January 1999 RO decision to deny service connection 
for ischemic heart disease is not new and material, it 
follows that the claim for service connection for ischemic 
heart disease may not be reopened.

II.  Total Rating based upon Individual Unemployability
due to Service-Connected Disability

In February 2001, the RO received the veteran's formal 
application for a TDIU.  He did not identify the service-
connected disability that prevented him from working full 
time or following any substantially gainful employment.  He 
said his unidentified disability (evidently heart disease) 
affected him full-time in September 1993, when he also 
indicated he became too disabled to work.  He did not 
indicate the date on which he last worked.  He did not 
provide the specifics of the most he had ever earned in one 
year, or what his occupation was during that year.  He 
provided no specific information regarding his employment 
history.  (At his August 1995 VA POW Protocol examination, 
the veteran told a psychiatric examiner that he was a farmer 
prior to service and, after discharge, returned to the farm.  
He said that he took care of public land until he was able to 
acquire his own land, on which he planted crops that he used 
to support his family.  He used farming for support through 
all his years and said he continued to still take care of his 
farm.)  

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2003).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disability alone is of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2003).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  38 C.F.R. § 4.16(b).

In this case, the veteran's only service-connected disability 
is a duodenal bulb deformity, evaluated as 10 percent 
disabling, effective from July 5, 1995.  See 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7305-7324 (2003).  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  38 C.F.R. § 4.27 
(2003) 

The RO rated the veteran's stomach disorder under Diagnostic 
Codes 7305, for ulcer, duodenal; and 7324, which evaluates 
distomiasis, intestinal or hepatic.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 5324 (2003).

During the pendency of this appeal, the criteria for rating 
diseases of the digestive system were amended.  These changes 
affected the evaluation of liver disorders and diseases.  See 
66 Fed. Reg. 29,486-29,489 (effective July 2, 2001) (codified 
at 38 C.F.R. § 4.114 (2003)).  Ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  Instead, a 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.

Effective prior to and and after July 2, 2001, weight loss 
remains a criterion for a disability rating higher than 
currently assigned for the veteran's stomach disorder under 
DCs 7305 and 7346; however, in July 2001, VA revised section 
4.112, pertaining to weight loss, which further defines DCs 
7305 and 7324. 

Under old regulations, effective prior to July 2, 2001, under 
38 C.F.R. § 4.112, minor weight loss or greater weight losses 
of brief duration were not considered to be of importance.  
The revised version of § 4.112, effective July 2, 2001, adds 
definitions of "substantial weight loss, minor weight loss, 
inability to gain weight, and baseline weight" to be used in 
diagnostic codes found under section 4.114.  Under the 
revised regulation:

For purposes of evaluating conditions in § 4.114, the 
term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained over three months or longer; and the term 
"minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained 
for three months or longer.  The term "inability to 
gain weight" means that there has been substantial 
weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the 
average weight for the two-year-period preceding onset 
of the disease.

38 C.F.R. § 4.112 (2003).

A rating of 10 percent under Diagnostic Code 7305 pertaining 
to duodenal ulcers requires evidence of a mild ulcer with 
recurring symptoms once or twice a year.  38 C.F.R. § 4.114, 
DC 7305, prior to and after July 2 2001.  To merit the next 
higher rating of 20 percent, the evidence must present 
evidence of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations.  Id.  
Further, to merit the next higher evaluation of 40 percent, 
the evidence needed includes moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days of more in 
duration at least four or more times per year. Id.  As to the 
maximum evaluation of sixty percent under this diagnostic 
code, the veteran would need to provide evidence of a severe 
ulcer, only partially relieved by standard therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

Under Diagnostic Code 7324, distomiasis, intestina or 
hepatic, is rated as 0 percent disabling for mild or no 
symptoms, 10 percent for moderate symptoms, 30 percent for 
severe symptoms.  38 C.F.R. § 4.114, DC 7324 (2001 and 2003.  
30 percent is the highest disability evaluation under 
Diagnostic Code 7324.

In the August 1995 VA POW Protocol examination, the veteran 
denied having epigastric pain, and reported having 
constipation with no gastrointestinal bleeding and no pedal 
edema.  He weighed 61.2 kilograms (kg) and was 164 
centimeters (cm) tall.  Examination of his digestive system 
revealed that his abdomen was flat and soft with slight 
epigastric tenderness.  Results of an upper gastrointestinal 
series taken at the time showed a slight deformity of the 
duodenal bulb, thought to probably be the residual of old 
peptic ulcer disease.  Clinical diagnoses included duodenal 
bulb deformity as a residual of old peptic ulcer disease.  
Such findings are not reflective of severe disability with 
recurrent symptoms such as to warrant even a 20 percent, let 
alone a 40 percent, evaluation under DC 7234 or DC 7305.  

Furthermore, when examined by VA in November 2001, the 
veteran was noted to be 167.5 cm. tall and weighed 58.3 kg, a 
loss of only 3 kg.  Since last examined by VA, he complained 
of intermittent abdominal pain for the past two or three 
weeks with no history of passing out an intestinal parasite.  
He had not taken any medicine or consulted a physician.  He 
had a fairly good appetite, and took multivitamins.  On 
examination, the veteran was described as fairly nourished.  
The diagnosis was helminthiasis (hookworm).  Results of an 
upper gastrointestinal series taken at the time showed a 
slight residual deformity of the duodenal bulb, with no 
evidence of active peptic ulcer disease.  Such recent 
clinical findings still do not demonstrate severe or 
recurring symptomatology, in light of the veteran's 
complaints of having only intermittent abdominal pain.

The record shows that the veteran is currently 86 years of 
age, apparently has no formal education and, after military 
service, worked as a farmer.  In his claim for a TDIU filed 
in 2001, the veteran reported that his disability, which he 
did not specifically identify (ischemic heart disease, 
evidently) first affected his ability to work full time in 
September 1993 when he became too disabled to work.

However, the fact that a claimant is unemployed, retired, or 
not looking for work does not mean he is entitled to a TDIU.  
The issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this regard, it is significant that the VA POW Protocol 
examination in August 1995 noted that the veteran had 
essentially slight symptomatology and, at the November 2001 
VA examination, he reported having only intermittent 
abdominal pain.  He did not describe, and the examiner did 
not report, episodes of severe and recurring symptoms.  There 
is no indication that the duodenal bulb deformity has caused 
severe or recurrent symptoms as are required for a 30 percent 
rating under Diagnostic Code 7324.  Nor does the current 
medical evidence reflect that the service connected 
disability causes recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations to warrant a 
20 percent evaluation under DC 7305.  Moreover, the 2001 VA 
examiner described the veteran as fairly nourished.  At no 
time was the veteran described as malnourished, nor has he 
described symptomatology to the extent that a rating in 
excess of 10 percent would be warranted.  See 38 C.F.R. 
§ 4.114, DC 7305-7324 (2003).  

The most recent VA and non VA clinical findings do not show 
impairment of health manifested by severe symptomatology to 
meet the criteria for a 30 percent evaluation under 
Diagnostic Code 7324 or recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration; or 
recurring episodes with moderate manifestations to warrant a 
20 percent evaluation, or moderately severe symptoms of 
impairment manifested by weight loss and anemia.  Such 
clinical findings do not warrant an increased disability 
rating under 38 C.F.R. 4.114, Diagnostic Code 7305-7324.

In addition, at the August 1995 VA POW Protocol examination, 
the psychiatric examination report reflects the veteran 
reported that, after his 1946 discharge from service, he went 
back to the farm where he was born and took care of public 
land until he was able to acquire some land that he used 
plant crops.  He used this to support his family that 
included nine children, who all finished high school.  The 
veteran used farming for support through the years, and 
continued to still take care of his farm.  On examination, 
the veteran was described as oriented with good judgment, 
intact memory, and fair concentration.  He had an adequate 
grasp of general knowledge and was able to carry on 
meaningful conversation with relevant and goal-directed 
statements.

In sum, the medical evidence thus would indicate that the 
veteran could be gainfully employed if he chose to be.  He 
retains his cognitive faculties, including his memory.  His 
duodenal ulcer deformity, while not insignificant, does not 
appear to preclude substantially gainful employment.  The 
Rating Schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

Although the veteran has reported that he has not worked 
since 1993, it should be noted that he attributed his 
inability to work to non-service-connected ischemic heart 
disease.  It bears emphasis that the service-connected 
disability must preclude all forms of substantially gainful 
employment to warrant entitlement to a TDIU.

The record also shows, moreover, that the veteran has been 
treated for non-service-connected ischemic heart disease, 
pulmonary tuberculosis, hyperlipidema, and impaired hearing.

As noted above, the veteran's only service-connected 
disability is duodenal bulb deformity from prior peptic ulcer 
and helminthiasis, evaluated as 10 percent disabling.  He 
does not currently meet the percentage requirements of 38 
C.F.R. § 4.16, since his combined evaluation is less than 70 
percent.  Accordingly, he does not have a single disability 
that is 60 percent disabling or multiple disabilities 
combining for a 70 percent evaluation.

Referral for consideration of a total rating under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted, because 
the evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of his service-connected disabilities.  There has been no 
showing in the record on appeal that his service-connected 
duodenal bulb deformity has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  There is no medical evidence of record to 
indicate that the veteran is unable to maintain gainful 
employment due to his service-connected disability..

It bears emphasis that a TDIU may be assigned only when it is 
found that the service-connected disabilities have combined 
to preclude the veteran from securing or following a 
substantially gainful occupation.  See Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993) (entitlement to individual 
unemployability must be established solely on the basis of 
impairment arising from service-connected disorders).  We do 
not consider the veteran's advanced age.  Although the 
veteran's education and occupational experience are certainly 
relevant to the inquiry, here there is evidence that the non-
service-connected disabilities, which are chronic, are the 
decisive - essentially the only real - factors in producing 
unemployability.  Because entitlement to a TDIU may not be 
predicated upon non-service-connected disability, it follows 
that the veteran's claim for a TDIU must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue, so there is no reasonable 
doubt to resolve in the veteran's favor.


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for ischemic heart disease is denied.

A total rating based upon individual unemployability due to 
service-connected disability is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



